Case: 1:18-cv-02457-PAG Doc #: 151 Filed: 07/20/21 1 of 3. PageID #: 5923




                            IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

  OUTDOOR PRODUCT                         ) Case No: 1:18-CV-02457
  INNOVATIONS, INC.                       )
                                          )
              Plaintiff,                  ) JUDGE PATRCIA A. GAUGHAN
                                          )
        vs.                               )
                                          )
  JEST TEXTILES, INC., ET AL.             )
                                          )
              Defendants.                 )
  _______________________________________________________________________________

                                BRIEF IN OPPOSITION
                          TO MOTION TO CONTINUE TRIAL
  _______________________________________________________________________________

          Jest Textiles, Inc. (“Jest”), by and through its undersigned counsel, hereby files its Brief in

  Opposition to Plaintiff’s Motion to Continue Trial.

          On December 15, 2020, the Trial in this matter was reset for September 8, 2021. See

  Exhibit “1.” This case has been pending since 2018 and time is of the essence because Plaintiff is

  withholding over a million dollars owed to Jest. While we appreciate the press of other matters

  and scheduling conflicts, it does not justify a continuance.

          The Plaintiff brought this action and withheld the money owed to Jest. This lawsuit is a

  problem of Plaintiff’s own creation. Additionally, it is significant to note that Plaintiff has no less

  than 3 attorneys working on it. The primary attorneys working on this matter are Dave Cuppage

  and Roger Stewart, not Nick Oleski (the attorney with the conflict). In fact, in the myriad of

  depositions taken, Nick Oleski has never been the attorney of record performing the examination.

  The signatory on the Motion to Continue is not even Mr. Oleski, it is again Mr. Cuppage.


                                                   -1-
Case: 1:18-cv-02457-PAG Doc #: 151 Filed: 07/20/21 2 of 3. PageID #: 5924




          Jest respectfully opposes any request to further delay this case because Plaintiff has multiple

  other senior attorneys of record who can try the case and by the time of Trial this matter will have

  been pending for 3 years. For the foregoing reasons, Jest respectfully requests that the Court deny

  Plaintiff’s motion and hold the trial as scheduled.


                                                   Respectfully submitted,

                                                   /s/Michael R. Stavnicky
                                                   Michael R. Stavnicky
                                                   (Reg. No. 0063726)
                                                   Singerman, Mills, Desberg & Kauntz Co., L.P.A.
                                                   3333 Richmond Road, #370
                                                   Beachwood, Ohio 44122
                                                   (216) 292-5807
                                                   mstavnicky@smdklaw.com
                                                   Attorneys for Defendant
                                                   Jest Textiles, Inc.




                                                   -2-
Case: 1:18-cv-02457-PAG Doc #: 151 Filed: 07/20/21 3 of 3. PageID #: 5925




                                     CERTIFICATE OF SERVICE


          Pursuant to Fed. R. Civ. P. 5(d) and 5(e), I hereby certify that on this 20th day of July 2021,

  a copy of the foregoing was delivered by email or electronic mail via this Court’s Electronic Filing

  System to all parties.


                                                   /s/ Michael R. Stavnicky




                                                   -3-
